Citation Nr: 1718519	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to February 7, 2011 and 40 percent from that date for degenerative arthritis of the lumbar spine.

2.  Entitlement to an effective date prior to June 10, 2010 for the grant of service connection for depression.

3.  Entitlement to an effective date earlier than June 10, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969 and from November 1973 to August 1992. 

These matters are before the Board of Veterans' Appeals (Board) from October 2010 (denied an increased rating for degenerative arthritis of the lumbar spine) and April 2012 (granted TDIU from June 10, 2010) rating decisions of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in St. Petersburg, Florida.  

The Veteran requested Board hearings in connection with his May 2012 substantive appeal (VA Form 9 and letter from attorney) in connection with his lumbar spine claim and December 2014 substantive appeal in connection with his claim for an earlier effective date for the award of TDIU.  In subsequent November 2014 (lumbar spine), July 2016 (TDIU) and August 2016 (lumbar spine and TDIU) letters from his attorney, his request for a Board hearing in connection with these claims was waived (withdrawn).

During the pendency of the appeal, a November 2010 rating decision granted service connection for depression, rated 50 percent from June 10, 2010, the date of receipt of the claim for service connection.  In a statement received in August 2011, the Veteran's attorney disagreed with the November 2010 rating decision, claiming an effective date prior to June 10, 2010 for the award of service connection.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) with the effective date assigned for his service-connected depression, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

The Veteran underwent a VA thoracolumbar spine examination in May 2016.  With consideration of recent case law, the Board finds that the May 2016 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  The May 2016 VA examination report does not present all of the necessary findings.  A remand is necessary to provide a VA opinion provider the opportunity to provide a retrospective assessment of the Veteran's ranges of motion prior to February 7, 2011 (at which time he was assigned the maximum schedular evaluation for range of motion of the lumbar spine).

As discussed in the introduction above, in a statement received in August 2011, the Veteran's attorney disagreed with the November 2010 rating decision, claiming an effective date prior to June 10, 2010 for the award of service connection for depression.  The August 2011 statement is a timely NOD with the November 2010 rating decision.  Thus, the Veteran has initiated an appeal of that issue.  As an SOC has not been issued with respect to the claim for an effective date prior to June 10, 2010 for the award of service connection for depression, the Board is required to remand the matter for such action.   

Regarding the matter of an effective date earlier than June 10, 2010 for the grant of TDIU, review of the record shows that the Veteran last worked full-time in June 2008.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated October 2009 (in his May 2011 Application, the Veteran indicated he last worked full-time in June 2007).  A September 2009 rating decision denied the Veteran's claim for TDIU.  He submitted a notice of disagreement with this decision in October 2009; however, an SOC was not issued.  Thereafter, an April 2012 rating decision granted TDIU from June 10, 2010, the date the Veteran met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(b).  Nevertheless, his TDIU claim has been pending since the September 2009 rating decision (and an increased rating on an extraschedular basis (under 38 C.F.R. § 3.321(b)) has been pending in the context of his lumbar spine claim throughout the appeal period.  See August 2016 letter from attorney essentially arguing entitlement to an extraschedular rating for the Veteran's back disability because it prevents him from working).  

Although the Veteran did not meet the schedular requirements for TDIU prior to June 10, 2010, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Further, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

A June 2008 Florida Retirement System Physician's Report notes that the Veteran has "[s]evere limitation of functional capacity; permanently incapable of any kind of work; totally and permanently disabled from gainful employment."  Records from the Social Security Administration (SSA) include an October 2009 physician finding that the Veteran's "back problem does not allow him to sustain work activity."  The SSA records show that the Veteran was found disabled since June 2008 due to vision loss and back disorder (both disabilities are service-connected).  

The Board cannot grant extraschedular awards in the first instance because the regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the matter of entitlement to an extraschedular rating, to include extraschedular TDIU based on degenerative arthritis of the lumbar spine, must be submitted to the Director of the Compensation and Pension Service.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Please afford the Veteran a VA medical examination and obtain a retrospective medical opinion to evaluate the range of motion for the service-connected low back disability for the period prior to February 7, 2011 and any associated neurological impairment during the appeal period.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.  Based on the evidence of record for the period prior to February 7, 2011, please provide to the extent possible an estimate of the extent of pain (i) on passive motion, (ii) on weight-bearing, and (iii) on nonweight-bearing during that time.  If such assessment cannot be made, the opinion provider is requested to explain why such information cannot be provided.  In responding to this request, the examiner should consider as necessary the August 2008 VA spine examination report showing zero to 60 degrees of flexion and the June 2008 Florida Retirement System Physician's Report noting that the Veteran has "[s]evere limitation of functional capacity; permanently incapable of any kind of work; totally and permanently disabled from gainful employment."

b.  Please conduct a full spine examination of the Veteran and provide an opinion as to whether there is any associated neurologic impairment (including right leg radiculopathy).  In responding to this request, the examiner should consider and address the Veteran's complaints of right leg symptoms, VA and private treatment records which including findings of radiculopathy, and the May 2016 VA thoracolumbar spine examination report which notes the Veteran's subjective radiculopathy symptoms but "no current objective evidence" of spinal radiculopathy. 

c.  The examiner should describe the Veteran's functional impairment from his service-connected lumbar spine disability and furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

A detailed rationale is requested for all opinions provided.  

3.  Thereafter, refer the case to the VA Director of Compensation and Pension Services for the following: 

a)  Extraschedular consideration of TDIU prior to June 10, 2010 pursuant to 38 C.F.R. § 4.16(b).

b)  Extraschedular consideration of the Veteran's lumbar spine increased rating claim pursuant to 38 C.F.R. § 3.321(b)(1) based on the collective impact of his service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)

4.  Issue a Statement of the Case (SOC) to the Veteran and his representative which addresses the matter of entitlement to an earlier effective date for the grant of service connection for depression.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

5.  Following any other development deemed necessary, readjudicate the Veteran's claims, to include entitlement to TDIU based solely on the low back disability for the entire appeal period.  If any benefit remains denied, issue an appropriate Supplemental SOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

